                              Case: 20-10410                 Doc: 59     Filed: 11/13/20      Page: 1 of 2

Information to identify the case:
Debtor 1              David Pierce                                                  Social Security number or ITIN   xxx−xx−2896
                      First Name   Middle Name   Last Name                          EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                            Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                    EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Western District of Oklahoma

Case number: 20−10410 − SAH



Order of Discharge                                                                                                             12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           David Pierce


                                                                             By the court: Sarah A. Hall
           November 13, 2020                                                               United States Bankruptcy Judge


                                   Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                               This order does not prevent debtors from paying
and it does not determine how much money, if                                 any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                         debts according to the reaffirmation agreement.
                                                                             11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                    Most debts are discharged
attempt to collect a discharged debt from the                                Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                   all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                              personal liability for debts owed before the
or otherwise try to collect from the debtors                                 debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                             Also, if this case began under a different chapter
in any attempt to collect the debt personally.                               of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                             to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                                  are discharged.

However, a creditor with a lien may enforce a                                In a case involving community property: Special
claim against the debtors' property subject to that                          rules protect certain community property owned
lien unless the lien was avoided or eliminated.                              by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                                not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.
                                                                                          For more information, see page 2 >




Official Form 318                                             Order of Discharge                                 page 1
                      Case: 20-10410           Doc: 59    Filed: 11/13/20       Page: 2 of 2




Some debts are not discharged                                  Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:                 agreement are not discharged.

      ♦ debts that are domestic support                        In addition, this discharge does not stop
        obligations;                                           creditors from collecting from anyone else who is
                                                               also liable on the debt, such as an insurance
                                                               company or a person who cosigned or
      ♦ debts for most student loans;                          guaranteed a loan.


      ♦ debts for most taxes;


      ♦ debts that the bankruptcy court has                          This information is only a general
        decided or will decide are not discharged                    summary of the bankruptcy discharge;
        in this bankruptcy case;                                     some exceptions exist. Because the law
                                                                     is complicated, you should consult an
                                                                     attorney to determine the exact effect of
      ♦ debts for most fines, penalties,                             the discharge in this case.
        forfeitures, or criminal restitution
        obligations;


      ♦ some debts which the debtors did not
        properly list;


      ♦ debts for certain types of loans owed to
        pension, profit sharing, stock bonus, or
        retirement plans; and


      ♦ debts for death or personal injury caused
        by operating a vehicle while intoxicated.




Official Form 318                               Order of Discharge                               page 2
